          Case 3:17-cr-00622-FAB Document 1879-1 Filed 05/24/19 Page 1 of 8


                3:17-cr-00622(FAB) USA v. MEDINA-RIVERA et al
                                GROUPS B and C
                   Attendance Sheet - Status Conference 5/24/2019



Dft.          Defendant                              SIGNATURE

         Sadid Medina-Rivera       RICARDO IZURIETA ^/U^U


 2       Jorge Molina-Larrion      LINDA GEORGE


        Yamil Vazquez-Rivera       DAVID ROMAN


         Felipe Narvaez-Colon      RAFAEL CASTRO-LANG


          Samuel Arce-Ayala        BENITO RODRIGUEZ-MASS


       William J. Diaz-Rodriguez   RAMON MUNIZ


 7      Carlos J. Nazario-Lopez    KEHYLIS VAZQUE


         Luls G. Ayala-Garcia      JOSE AGUAYO
                                                          .^A

        Joshua Mendez-Romero       JOSE L. NOVAS


 10     Jose J. Romero-Bonilla     MIRIAM RAMOS-GRATEROLES


 11    Jonathan Milan-Rodriguez    SONIA TORRES


 12       Giovanni Ortiz-Soto      JULIO GIL-DE LAMADRID
        Case 3:17-cr-00622-FAB Document 1879-1 Filed 05/24/19 Page 2 of 8




13    Richard A. Franco-Perez     RICHARD DANSOH                       ,. jw^/\
                                                                       3&^6wA
14     Wilfredo Rojas-Suarez      HUMBERTO GUZMA
                                                                            "7

15      Roberto Ortiz-Toro        JASON GONZALEZ


16   Jaime L. Martinez-Vargas     RUBEN CEREZO

17    Joel J. Ayala-Velazquez


18     Omar J. Nieves-Perez       RAYMON



19   Jose R. Jimenez-Echevarria   ALLAN RIVERA-FERNAND


20      Phillip Garcia-Osorio     OVIDIO ZAYAS


21       Julio Rojas-Suarez       MELANIE CARRILLO



22     Carlos M. Colon Cmz        OLGA SHEPARD


                                                       /^2^7\(^C^-—
23    George M. Franco-Perez      MANUEFSANTO^

24   Nelson Rivera-Maldonado      LAURA MALDONADO


25     Angel L. Pagan-Torres      GUILLERMO MACARI

26   Emesto Jimenez-Candelario
           Case 3:17-cr-00622-FAB Document 1879-1 Filed 05/24/19 Page 3 of 8




27       David F. Nieves-Davila     VICTOR RAMOS-RODRIGUEZ


28      Hector E. Martinez-Garcia   ALEX ROSA


29       Angel R. Cruz-Vazquez      THOMAS LINCOLN
                                                    ^f-




30     Edgar E. Aristud-Maysonet    MlGUEL KODRlGUEZ-ROBU^


31        Miguel A. Martinez-       FRANCISCO REBOLLO
               Candelario

                 3:17-cr-00622(FAB) USA v. MEDINA-RIVERA et al
                                    GROUPS D and E


Dft.           Defendant                                  SIGNATURE
                                                                               JfQ
32        Juan P. Marrero-Diaz      LUIS RIVERA-RODRIGUEZ

33     Angel L. Morales-Hernandez   JAVIER MORALES
                                                                 n^--^


34         Erlck Y. Soto-Perez      JOSE SUAREZ-SANTA


35        Jose A. Mendez-Ruiz
                                    LEONARDO ALDRIDGE

36     Andres Medina-Maldonado
                                    ALFREDO UMPIERRE

37        Joel Rosario-Martinez
                                    ALFREDO UMPIERRE
       Case 3:17-cr-00622-FAB Document 1879-1 Filed 05/24/19 Page 4 of 8




38    Eliezer Rivera-Reyes      JUAN NIEVES-CASSA

39   Bryan M. Camacho-Baez


40    Jose D. Nieves-Ramos      KENDYS PIMENTEL


41    Alexie Lopez-Robles       VICTOR RAMOS

42     Carlos Lopez-Oma         JOSE OLMO




43      Raul Viguera-Soto       ERNESTO HERNANDEZ-MILAN.,
                                                                           ^M"
44   Felix 0. Ortiz-Rodriguez   MARITZA TORRES
                                                                            /

45     Andres D. Reyment-
            Rodriguez           JOSEPH BOUCHER


46   Abimael Narvaez-Rosa       LYDIA LIZARRIBAR


47   Jose L. Cintron-Aponte
                                MA^UEL/MORALE^-SCRMIDT

48     Janey Fontan-Otero                //^^fff^
                                rOS£ ROMO-MA?NZO

50      Frankie Ortiz-Soto
                                           ANCHE

51   Wilberto Guzman-Robles             ^^
                                FRC4N€lS<:0 ADAMS
                                                                  \^^Jluf
52     Juan G. Perez-Rivera                                  ^-

                                JUAN MASINI
53     Andres Baez-Ramos
           Case 3:17-cr-00622-FAB Document 1879-1 Filed 05/24/19 Page 5 of 8




54     Nelson Gonzalez-Gonzalez     JESUS RIVERA-DELGAD


55     William Reyes-Garrastegui    WILFREDO DIAZ


56       Rafael A. Ramos-Marin      THOMAS TREBILCOCK


57         Pedro Orraca-Matos       RAYMOND SANCHEZ-MACEI


                 3:17-cr-00622(FAB) USA v. MEDIN
                                      GROUP F

Dft.           Defendant                              SIGNATURE

58     Francisco Maysonet-Morales   MAMO CARRILL


59       Angel 0. Pagan-Torres      JORGE RIVERA-ORTIZ Qi^P 7.


60      Jaime Henriquez-Santiago    RAMON GARAY


61         Luis Erazo-De Jesus      LUIS GUZMAN-DUPONT


62        Carlos J. Nieves-Perez    CARLOS CALDERON-GARNIER

                                                                         ,1^1. CBU^
63       Abnel H. Berrios-Natali    GIOVANNI CANINO


                                              ^y         ^    (<^~- /v?
64        Francisco Salas-Rios      TIM BOWER


65       Christian Guzman-Colon     JORGE MALDONADO-RIO                  MQ
           Case 3:17-cr-00622-FAB Document 1879-1 Filed 05/24/19 Page 6 of 8




                                                               ?^L
                                                             ^
66     Pedro Crespo-Beauchamp        RAFAEL ANGLADA


67       Juan E. Freites-Torres
                                                ^^ f.
                                     JORGE GERENA                         f^
68       Luis M. Pantoja-Cruz         GUARIONEX LANDRAU
                                                                  -^



69     Harold L. Abolafia-Borrero    LILLIAN MIRANDA


                 3:17-cr-00622(FAB) USA v. MEDINA-RIVERA et al
                                     GROUPS G and H
                    Attendance Sheet - Status Conference 10/12/2018



Dft.           Defendant                              SIGNATURE

70     Christopher J. Nieves-Perez   JAVIER MICHEO

71        Jean C. Torres-Soto        DIANA LOPEZ-FELICIANO


72       Daniel F. Velez-Ortiz        EDGAR L. SANCHEZ-MERCADO



73      Felix J. Alvarado-Ortega     JUAN A. ALBINO-GONZAL



74       Juan F. Velez-Cedeno         FERNANDO OMAR ZAM

                                                                .,^7' u . Jc/'^
75       Jorge L. Negron-Cmz          MARIANGELA TIRADO


76     Jose L. Jimenez-Candelario
                                      MAR?                 )DOVAR


77      Luis A. Monzon-Ocasio         HECTOR J.DAU              0DJRIGUEZ
                                                                \/
         Case 3:17-cr-00622-FAB Document 1879-1 Filed 05/24/19 Page 7 of 8




78          Jose M. Oyola          IAN CARLOS GARCIA-FERRERAS


79     Jose A. Robles-Santiago     LUIS A. RODRIGUEZ-MUNOZ



80     Emanuel Rivera-Alvarez      JOSE B. VELEZ-GOVEO

81      Jovanni Torres-Lopez



82   Jalme J. Valentin-Rodriguez



83      Hector X. Ortiz-Errazo



84      Angelita Bravo-Garcia      ROBERT^

85   Angel A. Jimenez-Candelario


86      Luis A. Ortiz-Olivera      SAUL ROMAN-SANTIAGO
                                                               Wy^]
87     Juan E. Rivera-Serrano      ANITA HILL
                                                ^7,


      Femando Montanez-Garcia             FRIOS-ROSARIO
                                     -V
                                                                             n
                                                                            •"I L


89     Brandon J. Cruz-Verges      WILFREDO RIOS-MENDEZ                .>




90      Rolando Cotto-Ortega       MARTA T. REY-CACHO



91    Hector Quintana-Figueroa     EMILIO F. MORRIS-ROSA



92       Juan C. Perez-RJvera      DAVID J. COLON-ALMENA
                                                               wy^
         Case 3:17-cr-00622-FAB Document 1879-1 Filed 05/24/19 Page 8 of 8




93     Jose C. Mojica-Torres      ROSA BONINI


94         Hector Mendez          ISRAEL 0. ALICEA


95     Jean C. Del Valle-Rosa     JULIO CESARALEJANDRO


96    Jeremy A. Barreto-Berrios   DAVID RAMOS-PAGAN


97     Juan L. Reca-Santiago      JOSE ARCE-DIAZ


98     Gabriel Sedeno-Aponte      JORGE L. ARMENTEROS


99      Jose A. Ortiz-Olivera     EDUARDO
                                            ~r^\

100         Felix J. Ortiz        JOSE G. PEREZ



101     Nasain Ortiz-Nieves       DIEGO H. ALCALA           /c
                                                       ~r


102    Roberto C. Rosa-Perez      YASSMIN GONZALEZ                     Wf
                                           •^sM-^^Ji.
103        Pedro Alvino-Colon         A R. VALLDElULI


104    Carlos J. Santos-Velez     MARIE L. CORTES
